Citation Nr: 1632318	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  14-27 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active service in the U.S. Army from October 1964 to September 1966.  He died in January 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2012 decision of the Department of Veterans Affairs Pension Management Center in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in April 2011, more than 15 years after the Veteran's separation from service in 1966.

2.  The Veteran died in January 2012.

3.  The record does not show that any children were born of the marriage between the appellant and the Veteran, or were born before the marriage.  

4.  The appellant has not reported that they took any action that would evidence an intent to enter into a marriage prior to April 2011, or that they thought they were married prior to April 2011; and even though she stated that they held themselves out as in a committed relationship as if married since 2007, New York law, which is where they resided at the time of the marriage and at the time of the Veteran's death, does not recognize common law marriage. 





CONCLUSION OF LAW

The appellant is not entitled to recognition as the Veteran's surviving spouse for the purpose of entitlement to VA benefits.  38 U.S.C.A. §§ 101(3), 103(c), 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.102 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2015)) are not applicable to the claim adjudicated herein because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  Id; see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action with regard to the issue adjudicated herein is harmless error. 

When a veteran dies, his or her surviving spouse may be eligible to receive VA death benefits, to include Dependency and Indemnity Compensation (DIC) benefits, death compensation, and death pension.  See 38 U.S.C.A. §§ 1121, 1310, 1541 (West 2014); 38 C.F.R. §3.50(a) (2015).  VA DIC benefits are payable to a surviving spouse who was married to the veteran (1) within 15 years of the end of the period of service in which the injury or disease causing the veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. § 1304 (West 2014); 38 C.F.R. § 3.54(c) (2015). 

Consequently, "surviving spouse" status is a threshold requirement for both DIC and death pension benefits.  For a person to establish recognition as a surviving spouse of a veteran, there must be evidence of a valid marriage to the veteran under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The validity of a marriage is determined based upon the law of the jurisdiction where the parties resided at the time of marriage or when the rights to benefits accrued. 38 C.F.R. § 3.1(j) (2015).  There are various methods in which a valid marriage may be established for VA benefit purposes.  See 38 C.F.R. § 3.205 (2015). 

A surviving spouse for VA purposes is defined as a person whose marriage to a veteran meets the requirements of 38 C.F.R. §3.1(j) and who was the spouse of the veteran at the time of the veteran's death; and (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without fault of the spouse; and (2) has not remarried or has not since the death of the veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. §§ 3.50(b), 3.53 (2015).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances. See 38 C.F.R. §3.54  (2015). 

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the laws of the place where the parties resided when the right to benefits accrued. 38 U.S.C.A. § 103(c) (West 2015); 38 C.F.R. § 3.1(j).  A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid.  38 C.F.R. § 3.205(a). 

In this case, the Veteran and the appellant married in April 2011 and the Veteran died less than one year later, in January 2012.  As the Veteran separated from service in 1966, they married more than 15 years later in April 2011.  The appellant does not contend that they had a common law marriage prior to April 2011.  Regardless, the state of New York, which is where the appellant and the Veteran lived at the time they were married, and at the time of the Veteran's death, does not recognize common law marriages.  See N.Y. Dom. Re. § 11 (McKinney 1999).  As such, there is no legal way to recognize the appellant as having contracted a common law marriage in this state.  

The record does not show that any children were born of the marriage between the appellant and the Veteran, or were born before the marriage.  Furthermore, the appellant did not marry the Veteran prior to May 8, 1985.  Therefore, the appellant does not meet the requirements for entitlement to death pension benefits under 38 C.F.R. § 3.54(a)(2) or (3).  

As for the requirements under 38 C.F.R. § 3.54(a)(1), the appellant asserted in a statement submitted with her VA-Form 9 in June 2014 that her case should be considered under the special circumstances of a marriage that is "deemed valid" according to VA law.  

VA will recognize marriages that were invalid by reason of legal impediment; provided the parties were unaware of the impediment and the parties resided together continuously to the date of the Veteran's death.  VA calls such marriages "deemed valid." 38 C.F.R. § 3.52 (2015).

Regulations provide that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran except where evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, businesses, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken. 38 C.F.R. § 3.53 (2015).  VA will accept the statement of a surviving spouse as to the circumstances of a separation in the absence of contradictory information. 38 C.F.R. § 3.53(b) (2015).

These provisions, however, do not apply to the appellant's case, as there is no question as to whether she and the Veteran were married at the time of his death.  Thus, an analysis as to whether the Veteran and the appellant cohabitated or separated for reasons not the fault of the appellant are not relevant to this matter.  In this case, the determinative issue is that the Veteran and the appellant were married for less than one year at the time of the Veteran's death.  Even an attempted marriage deemed valid must have existed for one year or more prior to a veteran's death for a surviving spouse to qualify for death pension benefits.  See 38 C.F.R. § 3.54(a).  

The appellant has not reported that they took any action that would evidence an intent to enter into a marriage prior to April 2011.  She noted on her statement in June 2014 that she and the Veteran held themselves to be committed as if married since July 2007.  The marriage license shows that they resided at the same residence at the time of the marriage.  Even if an intent to enter into a common law marriage could somehow be found prior to April 2011, as noted, New York law does not recognize common law marriage.  In addition, while the appellant stated that she and the Veteran held themselves out to be in a committed relationship as if they were married since 2007, she did not contend that they thought they were legally married prior to April 2011.  Thus, any attempted marriage between the Veteran and the appellant did not exist for one year or more prior to the Veteran's death; and could not qualify the appellant for death pension benefits under 38 C.F.R. § 3.54(a).

The undisputed facts establish as a matter of law that the appellant is not entitled to recognition as the Veteran's surviving spouse for purposes of VA death benefits. 


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


